Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the curable mixture of claim 8 also requires the two-component polyurethane adhesive limitations as well as the polyisocyanate and polyol component.  Claim 8 depends from claim 1 that is directed to a two-component polyurethane adhesive.  Claim 8 
Claim 9 recites the limitation "the curable mixture” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0031815 to Singh et al. in view of U.S. Patent Pub. No. 2003/0092868 to Morikawa et al.
As to claims 1-2 and 5-6, Singh discloses a two-component polyurethane adhesive comprising a polyisocyanate component and a polyol component wherein the polyol component comprises a mixture of a “polyester polyol 2” that is a copolymer of sebacic acid, isophthalic acid, terephthalic acid, neopentyl glycol and adipic acid with a number average molecular weight of 8,000, functionality of 2 (OH# = 14.0) and a polycarbonate polyol.  Singh disclose a polyisocyanate component comprising the reaction product of Isonate M143 liquified pure diphenylmethane diisocyanate (aromatic MDI, 0084), ester carbonate, and trimethylolpropane that preferably has a functionality of 2.0 to 3.3 (0047), which overlaps the 
Singh does not expressly disclose the second polyol component.
Morikawa discloses a polyurethane adhesive for making laminates [abstract] for the lamination of foil and paper [0112-0113]. The adhesive comprises a carboxyl group (i.e. protonated O=C-O) containing polyol [0038] reacted with a polyisocyanate curing agent [0039]. The Example 11 includes Polyol E as the carboxyl containing polyol [Table 3] wherein Polyol E is a carboxyl group-containing diol obtained by adding epsilon-caprolactone to the methylol group of dimethylolpropionic acid to get a number- average molecular weight=500 [0155], i.e. a polyester polyol. The polyol E has an equivalent weight of 500 and a carboxyl number of 112.2 mgKOH/g according to the equation (Acid number = 56.1 x 1000 / Equivalent Weight).  Singh discloses a mixture of high molecular weight polyol and polyol E wherein the content of polyol E is 21.2% (Example 11)
	At the time of filing it would have been obvious to a person of ordinary skill in the art to add the carboxyl containing polyol of Morikawa within the amounts disclosed in Morikawa to the adhesive of Singh to provide the adhesive with short aging time, a long pot life, and good storage stability (Abstract).
	As to claim 3, Singh discloses an NCO content of 19.9% and a range of 5-40% (0053).  At the time of filing it would have been obvious to a person of ordinary skill in the art to decrease the NCO content of the prepolymer within the claimed ranges based on desired cure speed (low NCO content, lower reactivity).

	As to claim 7, Singh discloses a weight ratio of polyol to polyisocyanate of 70-95%:30-5% (0058-0059).
	As to claims 8-9, Singh discloses a curable mixture comprising the two-component urethane adhesive in the production of laminates (0100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763